         Case 1:21-cv-06460-LAP Document 6 Filed 08/05/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID CHU,

                      Plaintiff,
                                                21 Civ. 6460 (LAP)
-against-
                                                       ORDER
ANHEUSER-BUSCH INBEV SA/NV and
DUSAN VUJOVIC,

                      Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

     Counsel for the parties shall appear for a teleconference

on August 10, 2021 at 9:30 a.m.           The dial-in information for the

conference is: 877-402-9753, Code: 6545179.

     SO ORDERED.

Dated:      New York, New York
            August 5, 2021

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
